Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

With regards to Claim 1, the prior art does not teach or suggest a controller applicable to an exhaust gas purification system which includes a NOx storage reduction type catalyst equipped in an exhaust passage of an internal combustion engine and configured to purify NOx in exhaust gas, an ozone supply device configured to supply ozone to an upstream of the catalyst in the exhaust passage, and a NOx sensor provided at a downstream of the catalyst and configured to detect a NOx amount in exhaust gas, the controller for the exhaust gas purification system comprising: a NOx amount acquisition unit configured to acquire a detected NOx amount detected by the NOx sensor in a state where the internal combustion engine operates and where the ozone supply device supplies the ozone; a calculation unit configured to calculate an amount of NOx discharged to a downstream of the catalyst as an estimated NOx amount based on at least one of exhaust gas information about exhaust gas discharged from 

With regards to Claim 7, the prior art does not teach or suggest a controller applicable to an exhaust gas purification system which includes a NOx storage reduction type catalyst equipped in an exhaust passage of an internal combustion engine and configured to purify NOx in exhaust gas, an ozone supply device configured to supply ozone to an upstream of the catalyst in the exhaust passage, and a NOx sensor provided at a downstream of the catalyst and configured to detect a NOx amount in exhaust gas, the controller for the exhaust gas purification system comprising: a NOx amount acquisition unit configured to acquire a detected NOx amount detected by the NOx sensor in a state where the internal combustion engine operates and where the ozone supply device supplies the ozone; and a control unit configured to perform at least one of an ozone supply amount control by the ozone supply device and an abnormality diagnosis of the ozone supply device based on the detected NOx amount acquired by the NOx amount acquisition unit, wherein, the control unit is configured to control an amount of the ozone supplied by the ozone supply device based on the detected NOx amount acquired by the NOx amount 

Injecting ozone upstream of a NOx catalyst in order to aid in reducing NO emissions is widely known in the art (see e.g. Hirata, Tsujimoto, Shichi, Tsuchiya, Matsubara). Some of these systems include NOx sensors downstream of the NOx catalysts which feed back a detected NOx amount to an ECU for control of ozone injection (see e.g. NOx detector 16 and English translation of Shichi). However, the reference value upon which the detected downstream NOx amount is compared to is often a predetermined value (see e.g. “predetermined NOx reference determination value THB-L” in English translation of Tsuchiya and flow chart of Figure 5), not an estimated amount based on exhaust gas information and/or catalyst information. In the case of Tsuchiya, “[t]he above-mentioned NOx reference determination value THB-L is the concentration of NOx determined to be inappropriate based on restrictions such as exhaust emission, for example”, i.e. not based on a real-time estimation. This same principle is seen in Matsubara, where a determination of whether ozone needs to be injected is based on comparison of a detected downstream NOx amount with a predetermined value. Thus, none of the references teach or suggest a comparison of the NOx sensor value downstream of the catalyst and estimated NOx from the calculation unit being used to control ozone supply amount of an . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, March 29, 2021